The Municipal Court of Cincinnati rendered judgment for the plaintiff for $30 upon an account. The Common Pleas Court affirmed the judgment and the case is now in this court on appeal on questions of law.
It is claimed that there is no substantial evidence *Page 287 
of the account. However, two exhibits were introduced in evidence without objection — one showing application for a charge account and the other a ledger account. It may be that the bill of exceptions does not show all the preliminary proof necessary to make an account competent, but, if so, objection should have been made at the time, so that the plaintiff would have had the opportunity to supply the omission, if it was in its power to do so.
There is evidence that this charge account was established by and with the approval of the defendant, and that he ratified it.
For these reasons, the judgment is affirmed.
Judgment affirmed.
HILDEBRANT, P.J., MATTHEWS and ROSS, JJ., concur in the opinion and judgment.